In a negligence action to recover damages for personal injuries sustained by an infant plaintiff, plaintiff’s former attorneys (who had been substituted by an order dated October 27, 1971, which reserved for later determination the amount of their lien for services rendered) appeal from an order of the Supreme Court, Kings County, dated January 26, 1972, which, upon plaintiff’s motion, fixed said lien amount at $125. Order modified, on the facts, by increasing the amount of the lien to $750 instead of $125. As so modified, order affirmed, without costs. In our opinion, the order as modified herein more reasonably represents the value of the services rendered by appellants on behalf of their former client under the facts of this case. Rabin, P. J., Hopkins, Munder, Latham and 'Shapiro, JJ., concur.